83629: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30678: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83629


Short Caption:UNITED HEALTHCARE INS. CO. VS. DIST. CT. (FREMONT EMERGENCY SERVS. (MANDAVIA), LTD.)Court:Supreme Court


Related Case(s):81680


Lower Court Case(s):Clark Co. - Eighth Judicial District - A792978Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerHealth Plan of Nevada, Inc.Colby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerSierra Health and Life Insurance Company, Inc.Colby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerUMR, Inc.Colby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerUnited Healthcare Insurance CompanyColby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerUnited Health Care Services, Inc.Colby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestCrum Stefanko and Jones, Ltd.Joseph Y. Ahmad
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Jonathan E. Feuer
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Justin C. Fineberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Kristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Martin B. Goldberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Michael Killingsworth
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Rachel H. LeBlanc
							(Lash & Goldberg LLP/Ft. Lauderdale)
						P. Kevin Leyendecker
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Louis Liao
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Jason S. McManis
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Amanda M. Perach
							(McDonald Carano LLP/Las Vegas)
						Emily L. Pincow
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jane L. Robinson
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						David R. Ruffner
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jonathan E. Siegelaub
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Ashley Singrossi
							(Lash & Goldberg LLP/Ft. Lauderdale)
						John Zavitsanos
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						


Real Party in InterestFremont Emergency Services (Mandavia), Ltd.Joseph Y. Ahmad
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Jonathan E. Feuer
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Justin C. Fineberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Kristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Martin B. Goldberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Michael Killingsworth
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Rachel H. LeBlanc
							(Lash & Goldberg LLP/Ft. Lauderdale)
						P. Kevin Leyendecker
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Louis Liao
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Jason S. McManis
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Amanda M. Perach
							(McDonald Carano LLP/Las Vegas)
						Emily L. Pincow
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jane L. Robinson
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						David R. Ruffner
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jonathan E. Siegelaub
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Ashley Singrossi
							(Lash & Goldberg LLP/Ft. Lauderdale)
						John Zavitsanos
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						


Real Party in InterestTeam Physicians of Nevada-Mandavia, P.C.Joseph Y. Ahmad
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Jonathan E. Feuer
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Justin C. Fineberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Kristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Martin B. Goldberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Michael Killingsworth
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Rachel H. LeBlanc
							(Lash & Goldberg LLP/Ft. Lauderdale)
						P. Kevin Leyendecker
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Louis Liao
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Jason S. McManis
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Amanda M. Perach
							(McDonald Carano LLP/Las Vegas)
						Emily L. Pincow
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jane L. Robinson
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						David R. Ruffner
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jonathan E. Siegelaub
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Ashley Singrossi
							(Lash & Goldberg LLP/Ft. Lauderdale)
						John Zavitsanos
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						


RespondentNancy L. Allf


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


10/15/2021Filing FeeFiling fee paid. E-Payment $250.00 from Daniel F. Polsenberg. (SC)


10/15/2021Petition/WritFiled Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)21-29626




10/15/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-29627




10/15/2021MotionFiled Motion to File Portions of Appendix Under Seal. (SC)21-29628




10/20/2021MotionFiled Petitioners' Emergency Motion to Stay. Enforcement of Subpoenas Pending Petition and Motion for Interim Stay with Rule 27(e) Certificate. (SC)21-30263




10/20/2021AppendixFiled Petitioners' Appendix to the Emergency Motion to Stay. (SC)21-30266




10/21/2021MotionFiled Real Parties in Interest's Opposition to Petitioners' NRAP 27(e) Emergency Motion to Stay Enforcement of Subpoenas Pending Petition and to Motion for Interim Stay. (SC)21-30448




10/24/2021MotionFiled Petitioners' Motion to Exceed Page Limit for Reply on NRAP 27(e) Emergency Motion to Stay Enforcement of Subpoenas Pending Petition and Motion for Interim Stay.  (SC)21-30635




10/24/2021MotionFiled Petitioners' Reply on NRAP 27(e) Emergency Motion to Stay Enforcement of Subpoenas Pending Petition and Motion for Interim Stay.  (SC)21-30636




10/25/2021AppendixFiled Petitioner's Appendix Volume 2 (SEALED).


10/25/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED." fn1 [Petitioners' motion for leave to file a reply 3 pages in excess of the NRAP 27(d)(2) page limit is granted; the reply was filed on October 24, 2021.] fn2 [Petitioners' motion to file a portion of the appendix under seal, pursuant to a district court protective order, is granted.  SRCR 3(4)(b).  The clerk of this court shall file, under seal, appendix volume 2, which was provisionally received in this court on October 19, 2021.] fn3 [In light of this order, petitioners' emergency motion for stay is denied as moot.] SNP21 - RP/LS/AS (SC)21-30678




11/19/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-33369




11/19/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View